Citation Nr: 0721340	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-36 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for dental disability 
for compensation purposes.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for asthma (also 
claimed as lung disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel
INTRODUCTION

The veteran had active duty service from September 1963 to 
March 1966.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2004, a 
statement of the case was issued in September 2004, and a 
substantive appeal was received in October 2004.  In the 
substantive appeal, the veteran requested a Board hearing at 
the local RO; however, this request was subsequently 
withdrawn in May 2007.  In June 2007, a motion was granted to 
advance the veteran's appeal on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2006).

The issues of entitlement to service connection for asthma 
(also claimed as lung disability) and PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's dental problems are not a result of trauma in 
service, nor was she a prisoner of war.


CONCLUSION OF LAW

Dental disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in December 2002, January 2003 and May 
2005 letters, the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  The appellant was also advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the May 2005 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 1, to submit any evidence in her 
possession that pertains to this claim.  The Board concludes 
that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in December 2002 and January 2003, 
which was prior to the September 2003 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  The Board recognizes that the 
subsequent May 2005 VCAA notice was provided after the 
initial decision.  However, the deficiency in the timing of 
this notice was remedied by readjudication of the issues on 
appeal in subsequent supplemental statements of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical and personnel records, VA treatment records 
and lay statements.  As in this case, where there is no 
showing of an injury or disability in service or a link 
between the veteran's current disability and her active 
service, a VA medical examination is not necessary.  Thus, 
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of entitlement to service connection for dental 
disability. 

Analysis

The veteran is claiming entitlement to service connection for 
dental disability.  The veteran claims she should be 
compensated for loss of teeth and dental appliance problems 
caused by dental treatment received during service. 
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  As such, service connection 
for compensation purposes is not available for a dental 
condition other than one resulting from dental trauma.  

The Board notes that, in a precedent opinion, VA's General 
Counsel held that dental treatment of teeth, even 
extractions, during service did not constitute dental 
trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

In determining service connection for treatment purposes, VA 
considers each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, VA will 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a 
prisoner of war.  See 38 C.F.R. § 3.381(a) and (b).  

Veterans having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function (Class I).  Veterans having a 
service-connected non-compensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected non-compensable condition or disability (Class 
II(a)).  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  For the 
purposes of determining whether a veteran has Class II (a) 
eligibility for dental care under 38 C.F.R. § 17.161, the 
term "service trauma" does not include the intended effects 
of treatment provided during service.  See VAOPGCPREC 5-97.

The Board acknowledges that service medical records reflect 
that the veteran underwent dental treatment for excessive 
overbite and overjet, which was corrected by wearing a full 
time orthodontic appliance.  Another treatment record showed 
that the veteran had a bleeding problem, while yet another 
showed complaints of a toothache.  The March 1966 service 
examination prior to discharge showed that the veteran was 
missing teeth 3, 13, 14, 19, 30, 31, 32.  The veteran was 
categorized as Dental Class 1.
  
The evidence as outlined above clearly shows that the veteran 
did not experience dental trauma during service.  As pointed 
out above, extraction can never be deemed dental trauma.  
Accordingly, service connection for compensation purposes 
must be denied.


ORDER

Entitlement to service connection for dental disability is 
denied.


REMAND

The issue of entitlement to service connection for PTSD is 
also before the Board. The veteran's principal claimed 
stressor is that she was sexually assaulted during her period 
of active duty.  Specifically, she indicated that on October 
10, 1964, she went to party with a military policeman who 
raped her while at the party. The evidence of record includes 
an October 11, 1964 service treatment record, which showed 
that the veteran had tenderness localized in the right lower 
quadrant and examination of the cervix and vagina showed a 
purulent discharge from the cervix.  The impression was 
pelvic inflammatory disease.  The veteran was hospitalized on 
October 12th for seven days.  On physical examination, 
minimal generalized tenderness was noted in the right lower 
quadrant.  It was also noted that the vagina had a small 
amount of purulent discharge.  The Board finds that a VA 
examination and opinion by a medical doctor who specializes 
in gynecology is necessary to determine whether the October 
1964 hospital record showed any signs that the veteran had 
recently been sexually assaulted.  See 38 C.F.R. § 3.159(4). 

The veteran is also seeking entitlement to service connection 
for asthma/lung disability.  Service medical records showed 
that in August 1964, the veteran had and asthmatic type 
reaction from the gas chamber.  Another treatment record in 
December 1964 showed that the veteran had a persistent upper 
respiratory infection.  Another treatment record in February 
1965 showed that the veteran again had upper respiratory 
infection symptoms.  Significantly, an August 2005 VA 
treatment record showed that the doctor indicated that the 
veteran had reactive airway disease, allergic rhinitis and 
bronchitis.  The examiner believed that they were 
interrelated and that the veteran should be service-
connected.  Further, in a March 2006 letter, another VA 
doctor reiterated that the veteran had reactive airway 
disease, allergic rhinitis and bronchitis.  He stated that he 
had reviewed the other doctor's notes and agreed that the 
veteran's problems were more likely than not related to the 
time she served in the military.  With consideration of 
competent medical evidence indicating the possibility of a 
relationship between a current lung disability and the 
veteran's active service, the Board concludes that there is a 
possibility of a relationship between this disability and the 
veteran's active service.  Accordingly she should be afforded 
A VA examination with an opinion as to the etiology of this 
disability.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006)

As previously stated in the analysis part of this decision, 
during the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Since the Board is remanding 
these issues for another matter, it is reasonable for the RO 
to give additional VCAA notice to comply with Dingess.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The veteran should be afforded a VA 
examination by a physician who 
specializes in gynecology.  The claims 
file must be made available to the 
examiner for review.  After reviewing the 
claims file and obtaining a history of 
the alleged sexual assault from the 
veteran, the examiner should  offer an 
opinion as to whether the findings 
recorded during the October 1964 
inservice hospitalization are consistent 
with a recent sexual assault.  Reasons 
and bases for all conclusions should be 
provided.

3.  The veteran should be scheduled for a 
VA  examination to determine the nature, 
extent and etiology of any currently 
manifested asthma/lung disability.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims file, 
the examiner should list all of the 
veteran's current asthma/lung 
disabilities and offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current asthma/lung disability 
is related to active service.   

4.  Thereafter, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal is not granted, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


